                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MIKE BAUMANN, INDIVIDUALLY AND                    )
 AS INDEPENDENT ADMINISTRATOR OF                   )
 THE ESTATE OF LORA MAE BAUMANN,                   )
                                                   )
                        Plaintiffs,                )
                                                   )     Cause No. 3:18-cv-1786
 v.                                                )
                                                   )
 CALHOUN NURSING AND                               )
 REHABILITATION CENTER, LLC.,                      )
                                                   )
                        Defendant.                 )


      CORPORATE DISCLOSURE STATEMENT BY CALHOUN NURSING AND
             REHABILITATION CENTER, LLC PURSUANT TO
                FEDERAL RULE OF CIVIL PROCEDURE 7.1

       COMES NOW Defendant Calhoun Nursing and Rehabilitation Center, LLC, by and

through its attorneys Sandberg Phoenix & von Gontard P.C., and for its Corporate Disclosure

Statement pursuant to Federal Rule of Civil Procedure 7.1, states as follows:

       Calhoun Nursing and Rehabilitation Center, LLC, is not a “corporation” and has no

parent corporation. Calhoun Nursing and Rehabilitation Center, LLC, is a limited liability

company that consists of two managers: Norbert A. Bennett and Donald T. Denz. No publicly

held corporation owns 10% or more of Calhoun Nursing and Rehabilitation Center, LLC.




                                           Page 1 of 2
10322270.1
                                           SANDBERG PHOENIX & von GONTARD P.C.


                                    By: /s/ Stephen M. Strum
                                           Stephen M. Strum, #6200251
                                           Jonathan W. McCrary, #6314603
                                           600 Washington Avenue
                                           15th Floor
                                           St. Louis, Missouri 63101-1880
                                           314-231-3332
                                           314-241-7604 (Fax)
                                           E-mail: sstrum@sandbergphoenix.com
                                                    jmccrary@sandbergphoenix.com

                                           Attorneys for Defendant
                                           Calhoun Nursing and Rehabilitation Center, LLC




                                    Certificate of Service

        I hereby certify that on the 3rd day of October, 2018, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon the following:

Kenneth B. Graves
Graves Law Office
938 South Fourth Street
Springfield, IL 62703
kengraves@kengraveslaw.com
kengraves@driveagainnow.com



                                           /s/ Stephen M. Strum




                                         Page 2 of 2
10322270.1
